Citation Nr: 0726666	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 31, 
1998, for the assignment of a total rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to July 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, in pertinent part, assigned a TDIU, 
effective April 3, 2003.  The veteran appealed, contending 
that an earlier effective date was warranted.

The veteran provided testimony at a hearing before personnel 
at the RO in June 2004.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.

In November 2004 and July 2005, the Board remanded this case 
for additional evidentiary development.  Following the most 
recent remand, the RO, in a February 2007 Supplemental 
Statement of the Case, assigned an effective date of August 
31, 1998, for the TDIU.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record does not reflect the veteran had any 
unadjudicated claims, to include entitlement to a TDIU, prior 
to August 31, 1998.

3.  It was not factually ascertainable prior to August 31, 
1998, that the veteran was entitled to the assignment of a 
TDIU.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 
1998, for the assignment of a TDIU are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
April 2003, which is clearly prior to the July 2003 rating 
decision that is the subject of this appeal.  Although this 
letter did not specifically refer to a TDIU claim, it did 
discuss VA's basic duties to assist and notify.  He was 
subsequently sent additional letters in January 2005, July 
2005, May 2006, and September 2006 which specifically 
referred to the current appellate claim.

Taken together, the aforementioned notification letters 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, both the May 
2006 and September 2006 letters contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board further notes that adjudication of a claim for an 
earlier effective date is based upon evidence already in the 
claims folder; the resolution of the claim depends upon when 
certain document(s) were either received by VA and/or 
promulgated to the veteran.  Consequently, there is no 
additional development that can be conducted, nor any other 
records which can be obtained, which would substantiate the 
veteran's claim.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  


Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b). A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule. 38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case is 
entitled to extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to an 
effective date earlier than August 31, 1998, for the 
assignment of his TDIU.

The veteran essentially contends that he is entitled to an 
effective date from 1979 for the assignment of his TDIU.  He 
maintains that he has been unemployed since that time due to 
disability.  However, as noted above, the sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  Van Hoose, supra.  The issue is whether the 
record reflects the veteran's service-connected disabilities 
rendered him unable to obtain and/or maintain substantially 
gainful employment prior to August 31, 1998.  In making such 
a determination, the Board must look to the veteran's 
service-connected disabilities prior to the August 1998 
effective date, as well as whether there was a valid claim 
prior to that date.

The Board observes the veteran is service-connected for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling effective from August 31, 1998; pigmentary 
degeneration of right macula, traumatic, impaired vision, 
residuals of, evaluated as 20 percent disabling effective 
from June 1, 1971; bilateral hearing loss, evaluated as 20 
percent disabling, effective from August 31, 1998; tinnitus, 
evaluated as 10 percent disabling, effective from March 10, 
1976;  healed burns of both hands and the right wrist, 
evaluated as noncompensable (zero percent disabling) 
effective from April 1, 1946.  Prior to August 31, 1998, the 
veteran's PTSD was evaluated as 10 percent disabling, 
effective from October 31, 1991; and his hearing loss was 
evaluated as noncompensable effective from May 1, 1969.  
Thus, prior to August 31, 1998, the veteran had a combined 
disability rating of 40 percent.  See 38 C.F.R. § 4.25.  
Consequently, he did not satisfy the schedular standards for 
consideration of a TDIU prior to August 31, 1998.  38 C.F.R. 
§§ 3.340, 4.16(a).

As to whether the veteran is entitled to assignment of a TDIU 
prior to August 31, 1998, on an extraschedular basis, the 
Board notes that while the veteran has had multiple claims 
for VA benefits over the years, he did not have an 
unadjudicated claim - to include entitlement to TDIU - prior 
to August 31, 1998.  In pertinent part, the Board observes 
that a November 1992 rating decision established service 
connection for PTSD, evaluated as 10 percent disabling, and 
continued the assigned ratings for the service-connected 
right eye and bilateral hearing loss.  The veteran was 
informed of this decision by correspondence dated in December 
1992, 


including his right to appeal, and he did not appeal.  
Consequently, that decision is final and the Board may not 
readjudicate the claims decided therein on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the November 1992 rating decision, the veteran 
submitted marital and dependency information to VA in 1993, 
but the record contains no written communication indicating 
he was seeking additional VA benefits, to include TDIU, prior 
to August 31, 1998.  In short, there is no valid claim dated 
prior to the current effective date upon which to assign a 
TDIU.  See Rodriguez, supra.  Consequently, the veteran would 
only be entitled to an earlier effective date if the record 
reflects that it was factually ascertainable he was entitled 
to that benefit during the one year period prior to the 
current August 1998 effective date.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

The Board observes that a thorough review of the medical and 
other evidence of record for the one year period prior to the 
August 31, 1998, effective date does not reflect it was 
factually ascertainable the veteran was unable to obtain 
and/or maintain substantially gainful employment due solely 
to his service-connected disabilities.  No competent medical 
opinion is of record for this period that supports a finding 
that he was entitled to assignment of TDIU.  

The Board further observes that the veteran contended at the 
time of a July 1992 VA psychiatric examination that he had 
retired in 1979, and that he had not worked since that time.  
However, following evaluation of the veteran, the examiner 
indicated that the veteran's level of social and vocational 
disability was mild to moderate.  As such, the competent 
medical evidence is actually against a finding that the 
service-connected disabilities resulted in unemployability.

For these reasons, the Board finds that the veteran is not 
entitled to an effective date earlier than August 31, 1998, 
for the assignment of his TDIU.  Consequently, the benefit 
sought on appeal must be denied.




ORDER

Entitlement to an effective date earlier than August 31, 
1998, for the assignment of a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


